           Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 1 of 11




       AFFIDAVIT OF SPECIAL AGENT TARAH E. RANKINS IN SUPPORT OF
              AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Special Agent Tarah E. Rankins, of the Federal Bureau of Investigation (FBI), being duly sworn,

hereby depose and state as follows:

1.     I have been employed as an FBI Special Agent since 2015, and am currently assigned to

       the Boston Field Office, Bedford Resident Agency. I am a federal law enforcement officer

       who is engaged in enforcing criminal laws, including 18 U.S.C. §§ 2251, 2252A, and 2423.

       While employed by the FBI, I have investigated federal criminal violations related to high

       technology or cyber-crime, child exploitation, and child pornography. I have received

       training in the area of child pornography and child exploitation, and have had the

       opportunity to observe and review numerous examples of child pornography (as defined in

       18 U.S.C. § 2256) in all forms of media, including computer media.

2.     I submit this affidavit in support of a criminal complaint charging Charles Eugene

       SCHNITZLEIN III, YOB 1986, of Fall River, Massachusetts, with one count of travel with

       intent to engage in illicit sexual conduct, in violation of 18 U.S.C. § 2423(b).

3.     The facts in this affidavit come from my personal observations and review of records, my

       training and experience, and information obtained from other agents and witnesses. This

       affidavit is intended to show merely that there is probable cause to secure a criminal

       complaint and does not set forth all my knowledge about this matter. Where statements of

       others are set forth in this affidavit, they are set forth in substance and in part.

                        BACKGROUND OF THE INVESTIGATION

4.     On March 19, 2021, FBI Special Agents and Task Force Officers initiated an operation

       designed to identify and target adult individuals who were seeking to contact and engage

       in sexually explicit conduct with minors. While working in an undercover capacity, an


                                                  1
           Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 2 of 11




       FBI Online Covert Employee (OCE) was operating a profile on Kik, which is a mobile

       application that allows users to send each other messages that include text, pictures, and

       videos.

5.     On or about March 19, 2021, OCE received a message on Kik from an individual operating

       a profile with the username MACharlie86 (hereinafter, the SUSPECT KIK USER), with

       display name “Charlie Schnitzlein.” The initial message from SUSPECT KIK USER read,

       “Hi. My name is Charlie.” OCE replied, “Hiiiii! I’m Amy [smile face emoji].”

6.     SUSPECT KIK USER then sent a picture to OCE portraying a white male wearing a

       collared short-sleeved shirt with yellow, blue, and black horizontal stripes tucked into a

       pair of blue jeans. The male appears to be approximately 30-40 years old with short brown

       hair. The male’s face is partially obscured by a black cellular telephone that is being used

       to take a selfie in what appears to be a bathroom.1

7.     SUSPECT KIK USER then said, “I’m 34, I understand if that weirds you out. Since you

       are 13.” OCE replied, “I’m 13. Is that ok?” SUSPECT KIK USER replied, “Yes.”

8.     SUSPECT KIK USER then asked OCE, “You ever take a dirty picture,” and OCE replied,

       “Errmm yessss.” SUSPECT KIK USER then asked, “How dirty” and “Would you show

       me.” SUSPECT KIK USER further stated, “I would never show anyone.”

9.     The conversation continued as follows:

          SUSPECT KIK USER: “Would you take a dirty picture for me?”
          OCE: “Errmm what kind of dirty pic?”
          SUSPECT KIK USER: Bra underwear or naked”




1
 As outlined in more detail infra, I believe the individual pictured in this photograph to be
SCHNITZLEIN.


                                                2
         Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 3 of 11




      SUSPECT KIK USER then asked, “What are you gonna show me?” OCE replied, “I dunno

      what do u want???” SUSPECT KIK USER replied, “Truthfully? Fully naked.”

10.   SUSPECT KIK USER then sent OCE a picture portraying a male from the stomach down,

      with pants pulled down and penis exposed. Then the following conversation ensued:

             OCE: “Is that u???”
             SUSPECT KIK USER: “Yes. Your turn [hugging emoji]”
             OCE: “How should I take it???”
             SUSPECT KIK USER: “Naked in the mirror with bra and underwear showing”
             OCE: “Where are my bra and underwear if I’m naked silly?? [laughing emoji]”
             SUSPECT KIK USER: “Next to u. I’m sorry I know this wrong and I shouldn’t be
             asking for this, you can send me to jail if you want”

11.   Later in the chat on March 19, 2021, SUSPECT KIK USER and OCE said the following:

             SUSPECT KIK USER: “The perfect picture would be in the shower with water and
             soap.”
             OCE: “Mmmm [tongue out emoji]. That’s it????”
             SUSPECT KIK USER: “Yes”
             OCE: “Doin what??”
             SUSPECT KIK USER: “Unless you want the ultimate picture”
             OCE: “What’s the ultimate?”
             SUSPECT KIK USER: “You and your best friend in the shower together”

12.   On March 20, 2021, SUSPECT KIK USER wrote to OCE, “Hi. Can I ask you a random

      question. Besides you still owe me a picture, where do you live? Your picture background

      looked familiar.” SUSPECT KIK USER later indicated that he lives in Fall River,

      Massachusetts.

13.   On March 21, 2021, SUSPECT KIK USER messaged OCE, “Can I see the picture?”

      (Based on the context of conversation up to this point, I understand “the picture” to

      reference the nude photograph SUSPECT KIK USER had asked OCE to take and send to

      him.) SUSPECT KIK USER then wrote, “I promise you are the hottest 13 year old.”

      SUSPECT KIK USER then asked, “Are you gonna show me your dirty picture?”




                                             3
          Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 4 of 11




14.   Later, on March 21, 2021, SUSPECT KIK USER asked OCE, “What city are you in. And

      would you meet?” OCE indicated that her father lived in Boston but she lived with her

      mother in Nashua, New Hampshire. SUSPECT KIK USER and OCE then discussed

      meeting for lunch and shopping. SUSPECT KIK USER offered to buy OCE a stuffed

      animal and clothes. Then the following conversation ensued:

             SUSPECT KIK USER: “But see I could ask for more. I just don’t want to because
             then I’d creep you out and I love you too much.”
             OCE: “Like what????” U won’t creep me out.”
             SUSPECT KIK USER: “Have sex with u. Make love to u. Touch you all over.”

      A few moments later, the chat continued as follows:

             SUSPECT KIK USER: “Have you had sex?”
             OCE: “Errrmm”
             SUSPECT KIK USER: “I won’t tell”
             OCE: “Jus with my bf. But we broke up”
             SUSPECT KIK USER: “Then it won’t hurt”
             OCE: “I trust u”
             SUSPECT KIK USER: “Do you want sex with me”
             OCE: “[blushing emoji]. Maaayyybe lol”
             SUSPECT KIK USER: “Well regardless I love u. And I would meet you”
             OCE: “Awww I would like that. For sex???”
             SUSPECT KIK USER: “Not just for sex. I’d build a relationship with u”

15.   Later, on March 21, 2021, SUSPECT KIK USER and OCE further discussed meeting and

      OCE stated that she lives in Nashua, New Hampshire. SUSPECT KIK USER replied that

      he has a car and does not mind driving to meet OCE. SUSPECT KIK USER and OCE

      then further discussed:

             SUSPECT KIK USER: “I only have Friday off”
             OCE: “What do u do??”
             SUSPECT KIK USER: “I work the other days”
             OCE: “Oh. What is ur job?”
             SUSPECT KIK USER: “I help the homeless”
             OCE: “Aww that’s so sweet! [heart eyes emoji]. How?”
             SUSPECT KIK USER: “At a homeless shelter. Job search, housing, benefits,
             medical, etc.”




                                             4
          Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 5 of 11




16.   Also, on March 21, 2021, SUSPECT KIK USER further inquired about having sex with

      OCE:

                OCE: “[If] we have sex would we be safe??”
                SUSPECT KIK USER: “Yes”
                OCE: “How?”
                SUSPECT KIK USER: “I’d bring condoms”
                OCE: “Ok phew. Where?”
                SUSPECT KIK USER: “A hotel? Or your room”
                OCE: “Near me??”
                SUSPECT KIK USER: “Yes”
                OCE: “My mom will be home silly!”
                SUSPECT KIK USER: “Then we have sex at a hotel”

17.   On March 23, 2021, SUSPECT KIK USER said to OCE, “Do you want to know

      something? I look at your picture every day and say I’m so lucky to know the most

      beautiful 13 year old in New Hampshire.” SUSPECT KIK USER then followed that

      statement with, “I can’t wait to see the Other picture,” which I understood to be in reference

      to the nude photograph SUSPECT KIK USER previously instructed OCE to take and send

      to him.

18.   During conversation on March 23, 2021, SUSPECT KIK USER and OCE discussed

      meeting at the Pheasant Lane Mall in Nashua, New Hampshire the following Friday, April

      2, 2021, around 11:00 a.m. SUSPECT KIK USER asked OCE if she wanted to stay all

      night at the hotel with him afterward and advised OCE to tell her mom she would be

      sleeping at a friend’s house.

19.   SUSPECT KIK USER and OCE then further discussed meeting as follows:

                SUSPECT KIK USER: “Anything off limits when we are at hotel?”
                OCE: “Errmm like what???”
                SUSPECT KIK USER: “Like anything you don’t like a guy doing? Ass grabbing,
                fisting, watching each other in bathroom, being picked up? Being eaten? Bjs?”
                OCE: “Errmmm what’s fisting??”
                SUSPECT KIK USER: “A guy sticking his fist in a pussy”



                                                5
         Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 6 of 11




20.   A few moments later in the chat, SUSPECT KIK USER asked, “What if you don’t like me.

      And you decide to have me arrested.”

21.   During the conversation on March 24, 2021, SUSPECT KIK USER stated that he was

      currently working until 10:00 p.m. at his job at the homeless shelter, which he also

      explained was in Newport, Rhode Island.

22.   Also, on March 24, 2021, SUSPECT KIK USER informed OCE that he made a hotel

      reservation in Nashua, New Hampshire for the upcoming Friday, April 2, 2021. Nashua

      Police Department verified that a reservation was made for April 2, 2021, by Charles

      SCHNITZLEIN at the hotel he had named, which is located in Nashua, New Hampshire.

23.   On March 24, 2021, SUSPECT KIK USER stated, “I know it’s wrong but I’m still waiting

      for that special picture [heart emoji],” which I understood as a reference to the nude

      photograph that SUSPECT KIK USER wanted OCE to take and send to him.

24.   On March 25, 2021, SUSPECT KIK USER exchanged the following messages with OCE:

             SUSPECT KIK USER: “Were you a little tempted to show me a different type of
             picture?”
             OCE: “I jus get nervous about sending a pic like that cuz of what happened wit my
             bf”
             SUSPECT KIK USER: “I’m sorry but I’m not your old boyfriend, I’m kinda
             different. I’m sorry your boyfriend did that, but I’m a little different. I wouldn’t
             show anyone”
             OCE: “I knowwww that [smiling emoji]”
             SUSPECT KIK USER: “So you can trust me”
             OCE: “I knowww. What do U want me to send?”
             SUSPECT KIK USER: “Naked. [heart emoji]”
             OCE: [surprised face emoji]. Doing whaaaaat?!”
             SUSPECT KIK USER: “Just standing there unless you want to touch yourself”
             OCE: “Touch myself how???”
             SUSPECT KIK USER: “Your hand in your pussy”
             OCE: “My whole hand?!?”
             SUSPECT KIK USER: “Yes”
             OCE: “Errmm ok. Then what??”
             SUSPECT KIK USER: “That’s it”
             OCE: “What do you want me to do wit my hand?”


                                              6
         Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 7 of 11




             SUSPECT KIK USER: “Touch your pussy”
             OCE: “How? Like the outside?”
             SUSPECT KIK USER: “Yes. Like kinda rubbing it but still visible”

25.   On March 25, 2021, SUSPECT KIK USER asked OCE, “Do you imagine my dick in

      your mouth?” SUSPECT KIK USER and OCE then had the following conversation:

             SUSPECT KIK USER: “I can’t wait to sleep with u”
             OCE: “Awww. Me too! I love staying in hotels!”
             SUSPECT KIK USER: “I love u. There’s only one bed in the room.”

      After a few messages, SUSPECT KIK USER continued with the following:

             SUSPECT KIK USER: “What are you going to wear in bed?”
             OCE: “Errmmm what do u want me to wear???”
             SUSPECT KIK USER: “Nothing”
             OCE: “[smiling emoji]”
             SUSPECT KIK USER: “Or long nightgown and underwear”
             OCE: “What r we going to do????”
             SUSPECT KIK USER: “A lot of stuff”
             OCE: “Like what?!!”
             SUSPECT KIK USER: “Tv, cuddle, pizza. Make out”
             OCE: “[hugging emoji]. What else???”
             SUSPECT KIK USER: “I hope sex. Maybe showering together”

26.   On March 30, 2021, SUSPECT KIK USER informed OCE that he would no longer be able

      to meet on Friday, April 2, 2021.

27.   On April 1, 2021, SUSPECT KIK USER asked OCE if she had an email address because

      he wanted to send OCE a gift card. OCE provided an undercover email address to

      SUSPECT KIK USER.

28.   On April 2, 2021 SUSPECT KIK USER informed OCE that he sent her a gift card. OCE

      then observed an Amazon gift card to Old Navy in the amount of $50 from Charles

      SCHNITZLEIN in the inbox of the previously provided undercover email account.

29.   On April 5, 2021, SUSPECT KIK USER and OCE resumed making plans to meet in person

      on April 9, 2021. SUSPECT KIK USER informed OCE that he was looking at hotels and



                                           7
         Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 8 of 11




      then booked one. SUSPECT KIK USER told OCE he booked the same hotel as the last

      time.

30.   On April 6, 2021 Nashua Police Department verified that a reservation was made for April

      9, 2021 by Charles SCHNITZLEIN at the same hotel located in Nashua, New Hampshire

      that he had reserved a room the week prior.

31.   That same day, SUSPECT KIK USER and OCE had the following conversation:

              OCE: “Errmm well what do you want to do in hotel????”
              SUSPECT KIK USER: “Um cuddle, sleep, watch tv, other things”
              OCE: “[Four hugging emojis]. What other things??????”
              SUSPECT KIK USER: “Sex”
              OCE: “[Two heart emojis]
              SUSPECT KIK USER: “Do you want me in u?”
              OCE: “Is that what u want???”
              SUSPECT KIK USER: “Yes do u?”
              OCE: “Yess [blushing emoji]. But will we be safe?”
              SUSPECT KIK USER: “I can try but I hate condoms”
              OCE: “Why do u hate them?”
              SUSPECT KIK USER: “They are uncomfortable and I hate putting them on”
              OCE: “Ohhhh. Will u bring some anyway???”
              SUSPECT KIK USER: “Yes”
              OCE: “Aww thx [smiling emoji]”
              SUSPECT KIK USER: “Will you suck me and let me eat u”
              OCE: “Is that what u want????”
              SUSPECT KIK USER: “Do you want it. I want you to enjoy this”
              OCE: “What do I mean by eat me? U”
              SUSPECT KIK USER: “Lick your pussy”
              OCE: “Ohhh. Will it feel good??”
              SUSPECT KIK USER: “Yes”
              OCE: “[hugging emoji]”
              SUSPECT KIK USER: “I gotta go love u”

32.   During discussions between SUSPECT KIK USER and OCE, SUSPECT KIK USER

      advised OCE that he wanted to meet her at the mall where they would get lunch and he

      would take her shopping before they went to the hotel to spend the night together.

      SUSPECT KIK USER indicated that he would bring OCE flowers when they met. The

      SUSPECT KIK USER also indicated that he would bring OCE Canada Dry Ginger Ale


                                              8
          Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 9 of 11




      and Haribo gummy bears. Additionally, SUSPECT KIK USER indicated his plans to bring

      an overnight bag to stay with OCE at the hotel on Friday, April 9, 2021.

                           IDENTIFICATION OF SUSPECT KIK USER

33.   The FBI ran SUSPECT KIK USER display name Charlie Schnitzlein and a location of

      Massachusetts through an open source database, which revealed one Charles

      SCHNITZLEIN with a 1986 year of birth living in Massachusetts. Records held by the

      Massachusetts Registry of Motor Vehicles (RMV) indicate that Charles Eugene

      SCHNITZLEIN III (YOB 1986) lists his residence as an address in Fall River,

      Massachusetts. The records include a photograph of SCHNITZLEIN, which is associated

      with his driver’s license.

34.   An FBI Special Agent has compared the Massachusetts driver’s license photograph for

      Charles Eugene SCHNITZLEIN III to the profile picture associated with SUSPECT KIK

      USER’s profile and the photographs that SUSPECT KIK USER sent to OCE. The

      photographs appear to all depict the same individual.

35.   RMV records also indicate that Charles Eugene SCHNITZLEIN III has a 2017 white

      Chevrolet Spark, bearing Massachusetts license plate 6ZB938, registered in his name.

      During the evening of March 24, 2021 – the date when SUSPECT KIK USER told OCE

      that he was working until 10:00 p.m. at his job at the homeless shelter – law enforcement

      observed a white Chevrolet Spark, bearing Massachusetts license plate 6ZB938, in the

      parking lot of a homeless shelter located in Newport, Rhode Island.

                                    TRAVEL TO MEET OCE

36.   On April 9, 2021, agents conducting surveillance of SCHNITZLEIN observed him depart

      his residence in Fall River, MA at approximately 6:51 a.m. in the Chevrolet Spark bearing



                                              9
         Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 10 of 11




      Massachusetts license plate 6ZB938. At approximately 7:20 a.m., SCHNITZLEIN was

      observed by law enforcement at a Walmart in Raynham, Massachusetts, purchasing

      condoms, flowers, soda, and candy.

37.   At approximately 9:00 a.m., SCHNITZLEIN arrived at the Pheasant Lane Mall in Nashua,

      New Hampshire, where he had arranged to meet OCE, and parked his vehicle in the parking

      lot. The mall was scheduled to open at 10:00 a.m. SCHNITZLEIN waited in the parking

      lot and texted OCE about their plans to meet. At approximately 9:55 a.m., SCHNITZLEIN

      approached the vestibule to enter the mall. At that time, he was approached by two law

      enforcement officers who identified themselves as members of law enforcement and

      requested to speak to SCHNITZLEIN. SCHNITZLEIN stated that he knew “this was a

      bad idea” to the officers.

38.   SCHNITZLEIN was escorted to an unmarked law enforcement vehicle, where agents

      administered his Miranda rights. SCHNITZLEIN indicated that he understood his rights,

      waived them in writing, and agreed to speak to agents. During a recorded statement,

      SCHNITZLEIN ultimately admitted that he had gone to the mall that day to meet a 13-

      year-old girl. He further admitted to sending a photograph of his penis to OCE, who he

      thought was the 13-year-old girl. He also admitted to purchasing condoms and other items

      for his meeting with OCE.      SCHNITZLEIN admitted to asking OCE for a naked

      photograph of OCE touching her vagina. SCHNITZLEIN also admitted that he booked

      the hotel room in Nashua to have sex with OCE. He further described that he was going

      to check into the hotel alone and then have the OCE follow him into the hotel afterwards.

39.   SCHNITZLEIN provided written consent for the search of his cellular phone and his

      vehicle. A preliminary review of his phone revealed the Kik chats with OCE; the forensic



                                             10
          Case 1:21-mj-02155 Document 1-2 Filed 04/09/21 Page 11 of 11




       review is ongoing. A preliminary search of the vehicle revealed the items purchased earlier

       that day at Walmart, including condoms.

                                        CONCLUSION
40.    Based on all of the foregoing information, I submit that there is probable cause to believe

       that, on or about April 9, 2021, Charles Eugene SCHNITZLEIN III traveled in interstate

       commerce with a motivating purpose of engaging in any illicit sexual conduct with another

       person, in violation of 18 U.S.C. § 2423(b).


Sworn to under the pains and penalties of perjury,


Sppecial Agen
Special  Agent
           een
             nt Tarah
                T rah E. R
                Ta       Rankins
Federal Bureau of Investigation


Sworn before me telephonically pursuant to Fed. R. Crim. P. 4.1 on April 9, 2021.

___________________________________
HONORABLE MARIANNE B. BOWLER
UNITED STATES MAGISTRATE JUDGE




                                               11
